Citation Nr: 0905323	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-37 473	)	DATE
	)
)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and April 2005 decisions by the RO 
that, together, granted service connection for PTSD, assigned 
a 30 percent evaluation therefor, and denied service 
connection for GERD and erectile dysfunction.  In September 
2005, while the Veteran's appeals were pending, the RO 
increased the rating for PTSD from 30 to 70 percent, 
effective from the date of the original award.


FINDINGS OF FACT

1.  In October 2005, the RO received a written communication 
from the Veteran indicating that he was satisfied with the 70 
percent rating assigned for PTSD and wished to withdraw his 
appeal of that issue.

2.  In May 2008, the Board received a written communication 
from the Veteran, dated in February 2007, indicating that he 
wished to withdraw his appeal of the RO's decision to deny 
service connection for GERD and erectile dysfunction.


CONCLUSIONS OF LAW

1.  The Veteran's appeal with respect to the matter of his 
entitlement to an initial rating in excess of 70 percent for 
PTSD has been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 20.204 (2008).

2.  The Veteran's appeal with respect to the matter of his 
entitlement to service connection for GERD and erectile 
dysfunction has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing at any time 
before the Board issues its final decision.  See 38 C.F.R. § 
20.204(b) (2008).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the record shows that the RO received a 
written communication from the Veteran in October 2005 
indicating that he was satisfied with the 70 percent rating 
assigned for PTSD and wished to withdraw his appeal of that 
issue.  The record also shows that, in May 2008, the Board 
received a written communication from the Veteran, dated in 
February 2007, indicating that he wished to withdraw his 
appeal of the RO's decision to deny service connection for 
GERD and erectile dysfunction.  As of the date of the 
Veteran's communications, the Board had not yet promulgated a 
final decision on the issues presented.  Because the Veteran 
has clearly expressed a desire to terminate the appeals, 
because he has done so in writing, and because the Board had 
not yet promulgated an appellate decision at the time of the 
requests for withdrawal, the legal requirements for proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204 (2008).  
Further action by the Board is not appropriate, and the 
appeals will be dismissed.  38 U.S.C.A. § 7105(d) (West 
2002).

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal with respect to the matter of the Veteran's 
entitlement to an initial rating in excess of 70 percent for 
PTSD is dismissed.

The appeal with respect to the matter of the Veteran's 
entitlement to service connection for GERD and erectile 
dysfunction is also dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


